Statements by the President
A second piece of information is that there is disturbing news coming from countries in our distant neighbourhood: Bahrain, Syria and Yemen. In all of these countries, force has been used to suppress demonstrations being made by people who are demanding democratic change.
Governments which use guns against their own citizens lose all democratic legitimacy. The violence must be halted, and those responsible put on trial.
The next piece of information: I would like to inform you that we have received notice, today, of the resignation from Parliament of one of our fellow Members - Mr Thaler. A second Member, Mr Strasser, has notified his intention to resign from Parliament in the next few days. A third Member - Mr Severin - has left the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and has become a non-attached Member.
These resignations are a consequence of the serious accusations which have appeared in the press about the improper behaviour of some Members of this House. This morning I called an emergency meeting of the Bureau to discuss the situation. We are meeting again this evening to continue our discussion.
Speaking on behalf of the Bureau of the European Parliament and, I think, on behalf of the majority of fellow Members in this Chamber, we are determined to pursue a zero tolerance policy towards the actions which have led to the resignations of our fellow Members.
(Applause)
As President elected by you, ladies and gentlemen, I am determined to uphold the integrity of this House and all its Members. I would like to remind you of the great public responsibility resting on us as representatives elected by the people. The citizens have entrusted us with the right to exercise authority on their behalf. We must not disappoint that trust. The Bureau has decided that we must learn the lessons of this unfortunate incident. Parliament is trying to establish all the facts. We will cooperate fully with all competent authorities to explain everything that has happened and to verify all the information. At the request of the Bureau, I will be in contact with the national ministries for foreign affairs of the countries of the Members concerned to establish what action the judicial authorities in these countries intend to take.
In Parliament, we must attend to strengthening our internal code of conduct for matters of this kind in the future, and this includes more severe sanctions. We think the recent events show the need for the existence of a legally-binding code of conduct for lobbies operating in the institutions of the European Union.
(Applause)
I will keep you informed of developments as they happen.
(IT) Mr President, ladies and gentlemen, I wanted to speak before you highlighted Parliament's determination to call for the resignation of the other MEP, the last MEP, who has not yet resigned.
I thank you and thank Parliament for making a firm and determined decision to implement a zero-tolerance policy because this is all about the credibility of everyone in this House, and above all we must remember that we represent 500 million citizens and not the lobbies, thank you.
(FR) Mr President, I fully approve of your severity. I hope that it will also apply to journalists who cannot stir up trouble in order to provoke an offence and who are also in serious breach of ethics. As for the rest, this House is too attached to the presumption of innocence for me to comment on these matters further.
(DE) Mr President, first of all I would like to defend the journalist. I think what has happened deserves to be praised. Are you aware, Mr Buzek, that there are going to be a dozen more cases? Would you join us in recommending - as the Hans-Peter Martin's List would like to propose - that these fellow Members resign before they are exposed in the media in order to avoid causing further damage to the great European peace project?
I am therefore asking you to take this request into consideration in the Bureau and also to communicate it to the groups.
(PL) Mr President, in your statement you said that you are expressing the opinion of the Bureau and the majority of Parliament. It is the opinion of the entire European Parliament. We are opposed to the actions of our former fellow Members. Thank you.
(DE) Mr President, I would not have asked to take the floor had it not been for the speech before last. I believe that zero tolerance applies to all Members of this House. I would therefore like to ask the following question and I ask that a clear answer be given. Can you, Mr President, or can the Secretary General of this Parliament confirm that Mr Martin is required to repay EUR 168 000 to the European Parliament following a ruling by the European Court of Justice in respect of irregular accounting?
(Applause)
Ladies and gentlemen, I propose we move to the next items on our order of business.